UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT



                                        No. 01-40037
                                      Summary Calendar



                                   WILLIAM E. CAMPBELL,

                                                                      Plaintiff-Appellant,


                                              VERSUS


                              TONY SMYTHE; BERNT WOMACK,

                                                                   Defendants-Appellants.




                Appeal from the United States District Court
                     For the Southern District of Texas
                                        (G-97-CV-340)
                                    September 11, 2001
Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.
PER CURIAM:*

       William Campbell appeals the judgment rendered after a bench

trial in his suit for copyright infringement under the Copyright

Act, 17 U.S.C. § 101. et seq.                  Campbell argues that the magistrate

judge erred in finding that he granted a nonexclusive license in



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                  1
written work submitted as part of The Texas Louisiana Coastal

Cruising Guide (“the Guide”).        He further argues that even if he

granted a nonexclusive license, such license was nontransferable

from the original licensees to the defendants.              We review the

magistrate’s findings of fact for clear error and questions of law

de novo.   See Gebreyesus v. F.C. Schaffer & Assocs., Inc., 204 F.3d
639, 642 (5th Cir. 2000).

     An individual may grant an oral or implied nonexclusive

license in a copyrighted work.       See Lulirama Ltd., Inc. v. Axcess

Broadcast Serv., Inc., 128 F.3d 872, 879 (5th Cir. 1997).                “[A]n

implied    nonexclusive    license   arises   when   ‘(1)   a   person   (the

licensee) requests the creation of a work, (2) the creator (the

licensor) makes the particular work and delivers it to the licensee

who requested it, and (3) the licensor intends that the licensee-

requestor copy and distribute his work.’” Id. (quoting I.A.E., Inc.

v. Shaver, 74 F.3d 768, 776 (7th Cir. 1996).           In this case, the

owners of the corporation that published the Guide requested

Campbell to submit his manuscript for publication.                 Campbell

created the manuscript and sent it to the corporation without

expressly limiting the use of his work in future publications. The

corporation paid Campbell $2,000 for the manuscript.               Based on

these facts, we find that the magistrate judge had sufficient

evidence    to   support   the   conclusion   that   Campbell    granted    a

nonexclusive license.


                                     2
     We further conclude that the magistrate did not clearly err by

determining that Campbell granted the nonexclusive license to the

corporation rather than the individual owners of the corporation.

Campbell has not challenged the court’s determination that a

nonexclusive license remains a corporate asset upon the sale of the

corporation.   We therefore decline to review the issue.   See Yohey

v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).

AFFIRMED




                                 3